10-3819 (L); 12-3086
    Chen; Chen v. Sessions


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    3rd day of October, two thousand seventeen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    HUAN CHEN, AKA MU YANG PAN,
    CHENG JIANG, AKA CHANG JANG v. SESSIONS,                         10-3819(L),
    A090 347 477/478                                                 11-2004(Con)
    ____________________________________

    ZHONG DUAN CHEN v. SESSIONS,                                     12-3086
    A073 178 857
    _____________________________________



             UPON DUE CONSIDERATION of these petitions for review of

    Board of Immigration Appeals (“BIA”) decisions, it is hereby

    ORDERED, ADJUDGED, AND DECREED that the petitions for review

    are DENIED.
        These petitions challenge BIA decisions that reversed

grants of asylum by Immigration Judges (“IJ”), and declined to

reopen or remand to raise new bases for asylum.      The applicable

standards of review are well established.        See Jian Hui Shao

v. Mukasey, 546 F.3d 138, 157-58, 168-69 (2d Cir. 2008); see

also Wu Lin v. Lynch, 813 F.3d 122, 129 (2d Cir. 2016).

        Petitioners, all natives and citizens of China, applied for

asylum and sought reopening based on claims that they fear

persecution because they have violated China’s population

control program with the birth of their children in the United

States.        For largely the same reasons as this Court set forth

in Jian Hui Shao, 546 F.3d at 156-73, we find no error in the

BIA’s determination on de novo review that Petitioners failed

to demonstrate an objectively reasonable fear of persecution

based on the birth of their children in the United States.

        Insofar as Petitioners’ motions to reopen and remand were

based on their practice of religion or Falun Gong in the United

States, the BIA did not err in finding that they failed to

demonstrate their prima facie eligibility for relief.          The

Petitioners did not submit evidence that Chinese authorities

are aware of, or likely to become aware of, their practices.

                                   2
10242016-7-8
See Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008);

see also Jian Hui Shao, 546 F.3d at 168.

        For the foregoing reasons, the petitions for review are

DENIED.        As we have completed our review, any stays of removal

that the Court previously granted in these petitions are

VACATED, and any pending motions in these petitions are

DISMISSED as moot.        Any pending requests for oral argument in

these petitions are DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe, Clerk




                                    3
10242016-7-8